Citation Nr: 0504638	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part. 


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
denied in a November 1995 rating decision; the veteran did 
not file a timely notice of disagreement to initiate an 
appeal. 

2.  Certain evidence received since the November 1995 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
1997 rating determination, the October 1998 statement of the 
case, the April 1999 and September 2003 supplemental 
statements of the case, and the August 2002 VCAA letter, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statements and supplemental statements of 
the case and in the VCAA letter the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the August 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision to deny the claim in August 
1997 came before notification of the veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in August 2002 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
veteran submitted new evidence after receiving notification 
of her rights under the VCAA.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

The Board need not address whether VCAA assistance 
requirements have been met at this time since any defects in 
that regard will be remedied as a result of the actions 
directed in the remand section of this decision. 

Analysis

The RO denied service connection for PTSD in November 1995.  
The veteran did not file a notice of disagreement to initiate 
an appeal, and the November 1995 rating decision became 
final.  38 U.S.C.A. § 7105(c).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The RO appears to have initially found no new and material 
evidence to reopen, but subsequent supplemental statements of 
the case suggest that the RO may have later reopened the 
claim, but denied on the merits.  Although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been received to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

Evidence available to the RO at the time of the previous 
denial included the veteran's service medical records, 
private treatment records, and the results of a VA 
examination performed in September 1995.  

In denying service connection for PTSD, the RO noted that 
service medical records did not show treatment for findings 
or diagnoses of a chronic psychiatric disorder during active 
duty or during a period of reserve training.  The RO further 
observed that the VA examination showed diagnoses of 
depressive disorder with obsessive and anxiety features, 
polysubstance dependence (in remission), and PTSD.  The RO 
also noted that the veteran gave general information about 
experiencing problems with sexual harassment in varying 
degrees during her military career.  It further observed that 
the examiner stated that during the period between 1992 and 
1994, the veteran had a relationship with an abusive 
boyfriend who caused very traumatic kinds of experiences 
which had resulted in the veteran's PTSD syndrome.  It was 
noted that her symptoms of PTSD were dreams and flashbacks, 
reliving some of the traumas from the abusive relationship.  
The RO denied the veteran's claim because the findings at the 
VA examination showed the veteran's PTSD was not due to an 
inservice stressful event.  It also found that that there was 
no evidence of a chronic psychiatric disorder/depressive 
disorder in service.  

Evidence received subsequent to the November 1995 rating 
determination included a diagnosis of PTSD in December 1996 
from  the Vista Vet Center.  Also of record are the results 
of a July 1997 VA examination, wherein diagnoses of major 
depression and drug dependence were rendered, with the 
examiner stating that although the veteran had partial 
elements of PTSD, the symptomatic account varied quite a bit 
over time, with insufficient symptoms, history, and mental 
status findings to actually make a diagnosis of PTSD.  

Also of record are the results of a May 2003 VA examination, 
wherein the examiner noted that a general review of the file 
suggested that the major psychiatric problems included 
depression, a history of drug dependence, and anger 
dyscontrol.  The examiner noted that the veteran's PTSD 
symptoms appeared to have been present for a while in 1995 
related to physical abuse by her boyfriend in the early to 
mid 1990's.  The examiner stated that it was certainly 
possible that the veteran was sexually harassed and abused by 
a sergeant while on active duty in the 1970's.  He indicated 
that this may have been a legitimate stressor but that 
subsequent clinical notes and reports did not document any 
consequent PTSD from this stressor.  The examiner further 
reported that he did not have data after 1999 that seemed to 
be available in the veteran's C-file and thus he had no 
additional opinions as to the veteran's psychiatric condition 
after 1999.  

In an April 2004 letter, the Program and Medical Directors of 
the La Jolla VAMC PTSD program indicated that the veteran had 
been treated by the PTSD Clinical Team since 1998.  They 
noted that it was their opinion that the veteran's symptoms 
of PTSD directly stemmed from her experiences in the military 
including sexual harassment and abuse.  

Moreover, in a May 2004 letter, a Clinical Psychologist from 
the Vista Vet Center indicated that she had been treating the 
veteran since April 2003 for PTSD and major depression and 
that the veteran had been treated at their facility since 
1996.  She stated that it was her opinion that the sexual 
harassment/assault that occurred while she was in the 
military was associated with her current level of symptoms at 
this time. 

The Board finds that the evidence added to the record since 
the November 1995 determination directly addresses the issue 
on appeal.  The basis for the previous denial was that the 
findings at the VA examination showed the veteran's PTSD was 
not due to an inservice stressful event.  The April 2004 
letter from the Directors of the La Jolla VAMC PTSD team and 
the May 2004 letter from the clinical psychologist at the 
Vista Vet Center directly attribute the veteran's PTSD to 
sexual harassment/assault that occurred in service.  

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

In an April 2004 letter from the La Jolla VAMC and the May 
2004 letter from the Vista Vet Center, it was noted that the 
veteran continued to receive treatment at both facilities.  
The Board further observes that the May 2003 VA examiner 
indicated that there were no additional treatment records 
available for his review subsequent to 1999.  The Board notes 
that in Bell v. Derwinski, 2 Vet. App. 611 (1992), VA was 
deemed to have constructive knowledge of certain documents 
which were generated by VA agents or employees.  Id. at 612-
13.  If those documents predated a Board decision on appeal, 
were within VA's control, and could reasonably be expected to 
be part of the record, then "such documents were, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The Board also notes that the VA examiner who reviewed the 
claims file in May 2003 did not offer a clear opinion as to 
whether there was evidence of behavioral changes to suggest 
that the claimed personal assault occurred.  See generally 38 
C.F.R. § 3.304(f)(3).  Moreover, although in 1999 the veteran 
was furnished a questionnaire regarding supporting evidence 
for her claim of PTSD based on personal assault, it is not 
clear whether clear notice of 38 C.F.R. § 3.304(f)(3) has 
been furnished to the veteran as required by that regulation. 

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
La Jolla VAMC from 1999 to the present.  

2.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Vista Vet Center, 1830 West Drive, Suite 
103, and Vista, CA from 1999 to the 
present.  

3.  The RO should furnish the veteran 
with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. 
§ 3.304(f)(3).  

4.  After completion of the above, the RO 
should forward the claims file to the VA 
examiner who conducted the May 2003 
review of the claims file.  The examiner 
should be asked to review the expanded 
claims file and to offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability), 
in light of secondary evidence of 
behavioral changes since the claimed 
assault(s), that a personal/sexual 
assault occurred during service.  If the 
May 2003 VA examiner is no longer 
available, the claims file should be made 
available to another VA psychiatric 
examiner for review and issuance of an 
opinion in response to the same question.

5.  If, and only if, the VA examiner 
concludes that it is at least as likely 
as not that a claimed assault occurred 
during service, then the veteran should 
be scheduled for a VA psychiatric 
examination to determine if the veteran 
suffers from PTSD and, if so, whether it 
is related to the inservice assault(s).  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
necessary tests and evaluations 
(including any PTSD psychological testing 
if deemed appropriate) should be 
performed.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran suffers from 
PTSD related to the inservice assault(s). 

6.  After completion of the above, the RO 
should review the expanded record under a 
merits analysis.  If the claim remains 
denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


